52 F.3d 343
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George C. SEEL, Petitioner,v.DEPARTMENT OF THE ARMY, Respondent.
No. 95-3038.
United States Court of Appeals, Federal Circuit.
March 17, 1995.

CLEVENGER, Circuit Judge.

ORDER

1
George C. Seel moves (1) for reconsideration of the court's order dismissing his petition for review for failure to file a brief and (2) for a 60-day extension of time to file his brief after service of the certified list.  The Department of the Army has not responded.


2
The due date for the filing of Seel's brief is initiated with service of the certified list.  See Fed.Cir.R. 31(a).  Seel states that neither the petitioner nor counsel for the petitioner received a copy of the certified list from the Merit Systems Protection Board.  We note that the certified list was received by the court.*


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Seel's motion for reconsideration is granted.  The dismissal order is vacated, the mandate is recalled, and Seel's petition for review is reinstated.


5
(2) The Court herewith provides petitioner's counsel with a copy of the certified list.


6
(3) Seel's motion for an extension of time is granted in part.  Seel's brief is due within 30 days of the date of filing of this order.



*
 The certified list received by the court indicates that petitioner was served by the Board